Per Curiam.
The appellants in the above eight suits moved for an order to allow them costs. The respondents purchased grapes from the appellants and paid for them. The appellants made no delivery of the grapes, claiming that the car received, which would have permitted them to make delivery, was not of the quality ordered. The respondents sued for money had and received and recovered judgments in the court below. These judgments on appeal were reversed, this court holding that the contracts were made on Sunday, and, therefore, illegal. 1 N. J. Misc. R. 111. The respondents can never recover the money which they paid, as the law leaves the parties to an illegal contract in the situation in which they are. This motion was argued by both counsel on the assumption that the allowance of costs in the present situation is discretionary. We are of the opinion that no costs should be allowed. The carload of grapes refused by the appellants was sold by the railroad company for freight charges. The surplus is about $700. This sum the appellants can obtain from the railroad company. The respondents cannot recover anything from the appellants. Under these circumstances, we do not think the respondents should be mulcted with costs.
The application made' in each of the foregoing cases for costs is denied.